Ford, Judge:
Tlie cases listed in schedule “A,” attached hereto and made a part hereof, were submitted for decision upon a written stipulation entered into by and between counsel for the respective parties which reads as follows:
It is hereby stipulated and agreed by and between counsel for the Plaintiff and the Assistant Attorney General for the United States, Defendant, subject to the approval of the court, that the items marked “A” and initialed DJC by Examiner D. J. Colgan on the invoices accompanying the entries covered by the protests listed in the Schedule A attached, which Schedule A is made a part of this stipulation, which were classified with duty at 19% ad valorem under Item 680.50 of the Tariff Schedules consist of lifting and handling machinery that are not provided for in Item 664.05 of said Schedules, and which are not pulleys, pillow blocks, shaft couplings, nor parts thereof.
The protests in said Schedule A are submitted for decision on this stipulation.
Accepting the foregoing stipulation, we find that said merchandise consists of lifting and handling machinery that are not provided for in item 664.05, Tariff Schedules of the United States. Therefore, the claim in the protests that said merchandise is properly subject to duty at 10y2 per centum ad valorem under the provisions of item 664.10 is sustained as to those items marked “A” and initialed on the invoices by the designated examiner.
Judgment will be entered accordingly.